DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/28/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Katz (US 10445643) in view of Wang (US 10365922) and further in view of Talayco (US 10853146).

A computing system comprising: a network interface (col. 7:10-18; col. 32:1-4: interface system by which computers talk to each other over a network); 
a processor configured to generate a plurality of successive data points of an iterative simulation based on predefined checkpoints (col. 4:55-62: blockchain utilizes a distributed ledger. A 'block' comprises a new group of accepted transactions. A batch of transactions is released in a block to be validated by the network of participating computers. Continuous, sequential transaction record on a public block creates a unique "chain" or blockchain. This block is published to all other nodes. The publication occurs periodically, e.g. every 10 minutes; col. 9:39-65: providing repeated input stimulus (thus repeated simulations by receiving inputs and monitoring the outputs) simulation and then training the neural network to provide the correct output, the system may be taught to form the correct associated output based on one or more input stimului; col. 24:56-67: a checkpoint usually refers to a very deep block (at least several days old) when it is clear to everyone that the block is accepted by the overwhelming majority of users and reorganization with not happen past that point. It also helps protecting most of the history from a 51% attack. Since checkpoints affect how the main chain is determined, they are part of the protocol and must be recognized by alternative clients), 
where each data point identifies a state of the iterative simulation as it evolves with respect to a previous data point (col. 12:46-53: blockchain uses a cryptographic hash to identifies each block and transaction. Each successive block contains a hash of the previous code. This permanently fixes transactions in chronological order; col. 13:43-67: smart contract initiation involves a consensus from an administrator or sub-group of participants that are pre-selected…conditions set for initiation of the contract. That may be by the parties themselves, or by the occurrence of some external event, such as time, other quantifiable measure or location. Typically, they generate a code, which is encrypted and chained with blockchain technology. It may be authenticated and verified. Upon execution and processing, the network updates all ledgers to indicate current state. Once verified and posted, they cannot be changed, with only additional blocks, appended), 
wherein the processor is further configured to control the network interface to transmit a blockchain request to validate state data within a first data point among the plurality of successive data points to a first subset of endorsing nodes of a blockchain network (col. 13:43-67: smart contract initiation involves a consensus from an administrator or sub-group of participants that are pre-selected…conditions set for initiation of the contract. Typically, they generate a code, which is encrypted and chained with blockchain technology. It may be authenticated and verified; col. 30:1-5: a full node may receive and validate data. The highest security is achieved by being able to communicate as fast as possible with as many nodes as possible; para. 40:14-26). Katz does not explicitly teach transmit a blockchain request to validate state data within a second data point among the plurality of successive data points to a second subset of endorsing nodes which are mutually exclusive from the first subset of endorsing nodes of the blockchain network for parallel endorsement of the first and second data points.
Wang teaches 
transmit a blockchain request to validate state data within a second data point among the plurality of successive data points to a second subset of endorsing nodes which are mutually exclusive from the first subset of endorsing nodes of the blockchain network for parallel endorsement of the first and second data points (figs. 4-5: call dispatcher/transmit transaction block for endorsing, validating and updating ledger relating to blockchain services; col. 7:4-53: each of the nodes 230 serves as a peer. A peer is a node (e.g., nodes 230) on the network maintaining the state of the ledger 231 and managing chain codes (Thus, peers are a number of mutually exclusive nodes).  A peer can be an endorser, a committer and/or a submitter. An endorser executes and endorses transactions. A committer verifies endorsements and validates transaction results; col. 11:37-47: various operations of method 500 can be run in parallel, in combination, in loops, or in any order). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Katz to include a second subset of endorsing nodes of the blockchain network for parallel endorsement of the data points, as taught by Wang, for the advantage of allowing relating entities/peers/users nodes to quickly validate and/or endorse requesting services which increasing the system efficiency – See Wang, col. 3:7-24. Even if Katz does not explicitly teach successive data points of an iterative simulation, 
	Talayco teaches
successive data points of an iterative simulation (col. 33:21-57: Deep learning is more than just constructing and training models. There also exists an entire data pipeline that must be designed for the scale, iteration, and experimentation necessary for a data science team to succeed…continuously collect, clean, transform, label, and store large amounts of data. Adding additional high quality data points directly translates to more accurate models and better insights; col. 43:32-42: the Version Identifier tracks iterations of the forwarding table. By retaining previous versions of the forwarding table, and ability to match up requests in an ongoing session to a previous version of the forwarding table, or the current version, consistency of forwarding is maintained throughout the session).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Katz and Wang to include the teachings, as taught by Wang, for the advantage of allowing iteratively learning from data, machine learning applications enable computers to learn without being explicitly programmed – See Talayco, col. 32:1-12: machine learning applications may perform various types of data analysis to automate analytical model building. Using algorithms that iteratively learn from data, machine learning applications can enable computers to learn without being explicitly programmed.

As per claims 2-3, 9-10, Katz teaches
wherein the state data of the first data point is generated based on a first iteration of the iterative simulation (col. 26:24-26: consensus point: a point where peers meet to agree the state of the ledger) and the state data of the second data point is based on a subsequent iteration of the iterative simulation; wherein the second data point stores differences between a state of the iterative simulation of the first data point and a state of the iterative simulation at the second data point (col. 10:35-67: the difference between two or more sets of data may be time based such as where one data set relates to a time 0, and the other set relates to time 1,…N; col. 11:50-62).  

As per claims 4, 11, Katz teaches at col. 33:27-47 and col. 40:14-26 invalid blocks that are not included in the main chain. Katz does not explicitly teach claim 4.
	Wang teaches receive a message from the second subset of endorsing nodes which indicates the state data of the second data point is invalid (col. 2:30-48; col. 11:1-10).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Katz to include the notification/message of validating responses, as taught by Wang, for the advantage of allowing relating entities/peers/users nodes to determine the validity of requesting services.

As per claims 5, 12, Katz teaches
refine the state data of the invalidated second data point to generate an updated state data (col. 13:43-67: smart contract initiation involves a consensus from an administrator or sub-group of participants that are pre-selected…conditions set for initiation of the contract. Typically, they generate a code, which is encrypted and chained with blockchain technology. It may be authenticated and verified…Upon execution and processing, the network updates all ledgers to indicate current state. Once verified and posted, they cannot be changed, with only additional blocks, appended).  Katz does not explicitly teach claim 5.
Wang teaches 
refine the state data of the invalidated second data point to generate an updated state data for the second data point and control the network interface to transmit the updated state data to the second subset of endorsing nodes for validation (figs. 4-5: call dispatcher/transmit transaction block for endorsing, validating and updating ledger relating to blockchain services; col. 7:4-53: each of the nodes 230 serves as a peer. A peer is a node (e.g., nodes 230) on the network maintaining the state of the ledger 231 and managing chain codes (Thus, peers can be the second subset nodes).  A peer can be an endorser, a committer and/or a submitter. An endorser executes and endorses transactions. A committer verifies endorsements and validates transaction results; col. 11:37-47: various operations of method 500 can be run in parallel, in combination, in loops, or in any order). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Katz to include a second subset of endorsing nodes of the blockchain network for parallel endorsement of the data points, as taught by Wang, for the advantage of allowing relating entities/peers/users nodes to quickly validate and/or endorse requesting services which increasing the system efficiency – See Wang, col. 3:7-24.

As per claims 6-7, 13-14, Katz and Wang do not explicitly teach claims 6-7.
	Talayco teaches
store an iteration ID within each data point from among the successive data points, where the iteration ID identifies a respective iteration of the iterative simulation associated with the respective data point; execute the iterative simulation to generate the plurality of successive data points (col. 33:25-57; col. 43:32-42: the Version Identifier tracks iterations of the forwarding table. By retaining previous versions of the forwarding table, and ability to match up requests in an ongoing session to a previous version of the forwarding table, or the current version, consistency of forwarding is maintained throughout the session).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Katz and Wang to include the teachings, as taught by Wang, for the advantage of allowing iteratively learning from data, machine learning applications can enable computers to learn without being explicitly programmed – See Talayco, col. 32:1-12.
Claims 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over Katz (US 10445643) in view of Talayco (US 10853146).

As per claims 16, 21, Katz teaches
a computing system comprising: a network interface configured to receive, via a first subset of peer nodes, a verification of state data of a first data point among a plurality of successive data points generated by an iterative simulation (col. 9:39-65: providing repeated input stimulus (thus repeated simulations by receiving inputs and monitoring the outputs) simulation and then training the neural network to provide the correct output, the system may be taught to form the correct associated output based on one or more input stimului; col. 13:43-67: smart contract initiation involves a consensus from an administrator or sub-group of participants that are pre-selected…conditions set for initiation of the contract. Typically, they generate a code, which is encrypted and chained with blockchain technology. It may be authenticated and verified; col. 30:1-5: a full node may receive and validate data. The highest security is achieved by being able to communicate as fast as possible with as many nodes as possible; para. 40:14-26);
and further receive, via a second subset of endorsing peer nodes which are mutually exclusive from the first subset of peer nodes, a verification of state data of a second data point among the plurality of successive data points of the iterative simulation (col. 13:43-67: smart contract initiation involves a consensus from an administrator or sub-group of participants that are pre-selected…conditions set for initiation of the contract. That may be by the parties themselves, or by the occurrence of some external event, such as time, other quantifiable measure or location); 
generate one or more data blocks which include the first and second data points that includes the validated state data and control the network interface to transmit the one or more data blocks to peer nodes within a blockchain network for storage among a hash-linked chain of data blocks (fig. 19: hash-linked chain of data blocks; col. 12:46-53: blockchain uses a cryptographic hash to identifies each block and transaction. Each successive block contains a hash of the previous code. This permanently fixes transactions in chronological order).  Even if Katz does not explicitly teach successive data points of the iterative simulation, 
Talayco teaches
successive data points of the iterative simulation (col. 33:21-57: Deep learning is more than just constructing and training models. There also exists an entire data pipeline that must be designed for the scale, iteration, and experimentation necessary for a data science team to succeed…continuously collect, clean, transform, label, and store large amounts of data. Adding additional high quality data points directly translates to more accurate models and better insights; col. 43:32-42: the Version Identifier tracks iterations of the forwarding table. By retaining previous versions of the forwarding table, and ability to match up requests in an ongoing session to a previous version of the forwarding table, or the current version, consistency of forwarding is maintained throughout the session).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Katz to include the teachings, as taught by Talayco, for the advantage of allowing iteratively learning from data, machine learning applications enable computers to learn without being explicitly programmed – See Talayco, col. 32:1-12: machine learning applications may perform various types of data analysis to automate analytical model building. Using algorithms that iteratively learn from data, machine learning applications can enable computers to learn without being explicitly programmed.

As per claims 17-18, 22-23, Katz teaches
arrange the first data point and the second data point within a queue based on timestamps included in the first data point and the second data point; order the first and second data points within the one or more data blocks based on a position of the first and second data points within the queue (col. 12:47-63; col. 13:47-53; col. 23:48-51).  Talayco also teach at col. 32:16-19: the creation of images in a frame buffer intended for output. Thus, the buffer is acting as a queue.

As per claims 19, 24, Katz teaches
wherein each verification indicates that the state data of the respective data point is within an acceptable range of deviation from a predefined threshold (col. 10:35-67: the difference between two or more sets of data may be time based such as where one data set relates to a time 0, and the other set relates to time 1,…N; col. 14:8-49; col. 29:28-36).  

As per claims 20, 25, Katz does not explicitly teach claims 20, 25.
	Talayco teaches
wherein the first and second data points each comprise an iteration ID that identifies a respective iteration of the iterative simulation associated with the respective data point (col. 33:25-57; col. 43:32-42: the Version Identifier tracks iterations of the forwarding table. By retaining previous versions of the forwarding table, and ability to match up requests in an ongoing session to a previous version of the forwarding table, or the current version, consistency of forwarding is maintained throughout the session).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Katz to include the teachings, as taught by Yalayco, for the advantage of allowing iteratively learning from data, machine learning applications can enable computers to learn without being explicitly programmed – See Talayco, col. 32:1-12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Subramaniyan et al. (US 20180293366) teaches at para. 38-41: blockchain, the action of validating and hashing the block; para. 6: smart contract node and a simulation computer device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        5/7/2021



/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163